Citation Nr: 0827861	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-16 092	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a disability rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a compensable, i.e., a disability rating 
higher than 0 percent, for peripheral neuropathy of the right 
upper extremity.

4.  Entitlement to a compensable, i.e., a disability rating 
higher than 0 percent, for peripheral neuropathy of the left 
upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to March 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the veteran's claims for higher ratings for the 
diabetic peripheral neuropathy affecting his upper and lower 
extremities.  At the time, he had a noncompensable (i.e., 0 
percent) rating for each extremity, upper and lower.  In June 
2005, after considering additional evidence, the RO issued 
another decision confirming that denial.  However, a more 
recent March 2006 RO decision during the pendency of this 
appeal increased the ratings for the peripheral neuropathy in 
the veteran's lower extremities to 10 percent retroactively 
effective from July 16, 2004, the date of receipt of his 
claim.  He has continued to appeal, requesting even higher 
ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  He 
also has continued to appeal for higher, i.e., compensable 
ratings for the peripheral neuropathy affecting his upper 
extremities.

In this decision the Board is also granting higher, 10 
percent ratings for the peripheral neuropathy in the 
veteran's upper extremities.  The Board is then remanding his 
claims to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.


FINDING OF FACT

The January and March 2005 VA medical examiners found 
evidence of mild bilateral peripheral neuropathy - not only 
in the veteran's lower extremities (in particular his feet), 
but also in his upper extremities (his hands).




CONCLUSIONS OF LAW

1.  The criteria are met for a higher 10 percent rating, but 
no greater, for the peripheral neuropathy of the left upper 
extremity.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7; 
4.124a, Diagnostic Code (DC) 8515.

2.  The criteria also are met for a higher 10 percent rating, 
but no greater, for the peripheral neuropathy of the right 
upper extremity.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7; 
4.124a, DC 8515.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in July 2004 (1) informed the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
provided Dingess notice in the March 2006 statement of the 
case (SOC) discussing the downstream disability rating and 
effective date elements of the claims.

This is important to point out because the Federal Circuit 
Court recently held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Here, since providing the additional Dingess notice in the 
March 2006 SOC, there has been no reason to go back and 
readjudicate the claims since the veteran has not provided 
any additional evidence in response to that additional notice 
that would warrant reconsidering his claims - such as in a 
SSOC.  38 C.F.R. §§ 19.31, 19.37.  That is to say, the result 
of such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the RO's July 
2004 notice letter and March 2006 Dingess insert letter 
, along with the SOC issued in March 2006, comply with 
the Court's holding in Vazquez-Flores.  The SOC informed 
the veteran of the applicable rating criteria.  

For example, the March 2006 letter states:

Examples of evidence that you should tell us about 
or give to us that may affect how we assign a 
disability evaluation include the following:
?  Information about on-going treatment records, 
including VA or other Federal treatment record, you 
have no previously told us about;
?  Recent Social Security determinations
?  Statements from employers as to job performance, 

